Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER UNDER SECTION SARBANES OXLEY ACT OF 2002, 18 U.S.C. § 1350 The undersigned, David West Griffin, Chief Financial Officer of Energy XXI (Bermuda) Limited (the "Company"), hereby certifies that the Quarterly Report of the Company on Form 10-Q for the period ended March 31, 2010 (the "Report") (1) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and the results of operations of the Company. /S/ DAVID WEST GRIFFIN Date:May 6, 2010 David West Griffin Chief Financial Officer
